Gest, J.,
— We are of opinion that the adjudication of the Auditing Judge correctly awarded the accumulations of income, which are the subject of these exceptions, under the intestate law, and we do not consider it necessary to add to what has been so satisfactorily said. We may, however, refer to Ferguson’s Estate, 223 Pa. 530, and Nagle’s Estate (No. 1), 63 Pa. Superior Ct. 93, as additional authorities in harmony with the same conclusion.
The exceptions are dismissed and the adjudication is confirmed absolutely.